DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1, 4-10, 13-17, and 20-22 are pending.  Claims 1, 10, and 17 are amended.  Claims 2-3, 11-12, and 18-19 were cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4-6, 8-10, 13-15, 17, and 20-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sinha et al. (US 2013/0202150 A1) in view of Gordon et al. (US 2012/0117584 A1) further in view of Shkedi et al. (US 2013/0036434 A1).
For claim 1, Sinha, Gordon, and Shkedi teach all the claimed subject matter.  Sinha discloses a computer-implemented method comprising: identifying, a client media device of an array of client media devices (see abstract, assigning event identifiers as 
However, Sinha fails to disclose determining by the server device, a location of the client media device; based on the location of the client media device and a time of day, selecting by the server device a set of advertisement fingerprints from among a plurality of advertisement fingerprints, wherein advertisement fingerprints of the set of advertisement fingerprints correspond to respective known advertisements presented during the time of day; receiving, by the server device from the client media device, an indication that the client media device presented a known advertisement with which an advertisement fingerprint of the set of advertisement fingerprints corresponds.  Further, the examiner maintains that it was well known in the art as taught by Gordon.  Gordon teaches determining by the server device, a location of the client media device; based on the location of the client media device and a time of day, selecting by the server device a set of advertisement fingerprints from among a plurality of advertisement fingerprints, wherein advertisement fingerprints of the set of advertisement fingerprints correspond to respective known advertisements presented during the time of day  (see 
Further however, Sinha and Gordon fail to disclose and generating, by the server device, an audience measurement for a television program during which the known advertisement was presented based on the indication and a collection of indications received from other client media devices of the array of client media devices that also presented the known advertisement. Further, the examiner maintains that it was well known in the art as taught by Shkedi.  Shkedi teaches and generating, by the server 
For claim 4, Sinha, Gordon, and Shkedi teach all the claimed subject matter, as set forth in claim 1. However, Sinha fails to disclose based on the location of the client media device and another time of day, selecting another set of advertisement fingerprints from among the plurality of advertisement fingerprints, wherein advertisement fingerprints of the other set of advertisement fingerprints correspond to 
For claim 5, Sinha, Gordon, and Shkedi teach all the claimed subject matter, as set forth in claim 1. Sinha discloses generating the plurality of advertisement fingerprints using respective frames of the known advertisements (see [0050], performing fingerprinting of video and/or audio frames).
For claim 6, Sinha, Gordon, and Shkedi teach all the claimed subject matter, as set forth in claim 1. However, Sinha fails to disclose determining the location of the client media device comprises determining that the client media device is located in a first geographic region rather than in a second geographic region.  Further, the examiner maintains that it was well known in the art as taught by Gordon.  Gordon 
For claim 8, Sinha, Gordon, and Shkedi teach all the claimed subject matter, as set forth in claim 1. Sinha discloses the client media device is a network-connected client video device, and wherein the advertisement fingerprints comprise video fingerprints (same as claim 1, see Fig. 2B video fingerprint servers 240-244).
For claim 9, Sinha, Gordon, and Shkedi teach all the claimed subject matter, as set forth in claim 1. Sinha discloses the client media device is a network-connected client audio device, and wherein the advertisement fingerprints comprise audio fingerprints (same as claim 1, see Fig 2B audio fingerprint server 246).
For claim 10, Sinha, Gordon, and Shkedi teach all the claimed subject matter. Claim 10 is met for the same reasons as claim 1.
For claim 13, Sinha, Gordon, and Shkedi teach all the claimed subject matter, as set forth in claim 10. Claim 13 is met for the same reasons as claim 4.
For claim 14, Sinha, Gordon, and Shkedi teach all the claimed subject matter, as set forth in claim 10. Claim 14 is met for the same reasons as claim 5.
For claim 15, Sinha, Gordon, and Shkedi teach all the claimed subject matter, as set forth in claim 10. Claim 15 is met for the same reasons as claim 6.

For claim 20, Sinha, Gordon, and Shkedi teach all the claimed subject matter, as set forth in claim 17. Claim 20 is met for the same reasons as claim 4.
For claim 21, Sinha, Gordon, and Shkedi teach all the claimed subject matter, as set forth in claim 1. However, Sinha fails to disclose reception of the set of advertisement fingerprints causes the client media device to search the reference database for any reference fingerprints that match a query fingerprint of the set of advertisement fingerprints, and the client media device transmits the indication based on identifying a reference fingerprint of the reference database that matches the query fingerprint.  Further, the examiner maintains that it was well known in the art as taught by Gordon.  Gordon teaches reception of the set of advertisement fingerprints causes the client media device to search the reference database for any reference fingerprints that match a query fingerprint of the set of advertisement fingerprints, and the client media device transmits the indication based on identifying a reference fingerprint of the reference database that matches the query fingerprint (see [0280],  the media system 108 may then perform an additional comparison to additional/third reference fingerprints on the media system which were updated by the server).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate with Sinha the limitation a media system comparing fingerprints to a reference for the purpose of identifying fingerprints relating to the content/advertisement.

Claims 7, 16, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sinha in view of Gordon further in view of Shkedi et al. further in view of Pyatkovskiy et al. (US 2012/0230208 A1).
For claim 7, Sinha, Gordon, and Shkedi teach all the claimed subject matter, as set forth in claim 1.  However, Sinha fails to disclose the reference database comprises a revolving buffer of a programmable length.  Further, the examiner maintains that it was well known in the art as taught by Pyatkovskiy.  Pyatkovskiy teaches the reference database comprises a revolving buffer of a programmable length (see [0047], a revolving buffer and [0029], the network devices 192 may be…a server, see also Fig. 4).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate with Sinha, Gordon, and Shkedi the limitation of a revolving buffer for the purpose of storing captured metadata.
Claim 16 is met for the same reasons as claim 7.
Claim 22 is met for the same reasons as claims 7 and 21.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-10, 13-17, and 20-22 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B SANDERS whose telephone number is (571)272-3894.  The examiner can normally be reached on Monday-Friday 12-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571) 272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JUSTIN B SANDERS/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422